By the Courts Bronson, J.
The defendant has, already, a stipulation that this cause shall be tried at the next circuit, and the default at the last is fully excused. The plaintiff is not liable for costs until he is dispaupered. 1 Bos. & Pull. 39. 2 Stra. 1121. 3 Wils. 24. Our statute has not given a different rule. 2 R. S. 445, § 5. Should the plaintiff be guilty of improper conduct in the prosecution of the suit, or of any wilful or unnecessary delay, the order allowing him to sue as a poor person will be annulled on motion, and he will then be liable to costs in the same manner as though the order had never been made.
Motion denied.